 ELECTRIC MACHINERY CO.Electric Machinery Company and International Broth-erhood of Electrical Workers, Local Union No. 915,AFL-CIO. Cases 12-CA-7972 and 12-CA-8037June 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JNKINSAND PENFI.I.OOn March 19, 1979, Administrative Law JudgeDonald R. Holley issued the attached Decision in thisproceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supporting briefs,and Respondent filed cross-exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith and to adopt his rec-ommended Order, as modified herein.The General Counsel and Charging Party except tothe Administrative Law Judge's finding that Respon-dent did not constructively discharge its unionizedelectricians by unilaterally altering their wages, fringebenefits, and other working conditions. We find meritto those exceptions.Respondent, pursuant to its delegation of bargain-ing authority to the National Electrical ContractorsAssociation (NECA), was party to a collective-bar-gaining agreement due to expire on November 30,1977,' between the Union and NECA. On June 30,Respondent revoked NECA's authority to bargain onits behalf and thereafter gave timely notice to theUnion that it was terminating the existing NECA-negotiated collective-bargaining agreement as of itsstated expiration date. In accordance with its concur-rent request for individual bargaining Respondentparticipated in two bargaining sessions with theUnion on November 22 and 28. At the conclusion ofthe second meeting Respondent announced that it in-tended to take directly to the employees and to imple-ment its first and only contract offer made to theUnion.2As Respondent's president, Jaime Jurado,a Unless otherwise noted all dates are 1977.2At the November 22 meeting Respondent indicated its willingness tomodify its offer by guaranteeing some overtime work to electricians workingfor 5.50 per hour. However, the terms unilaterally implemented by Respon-dent did not include this modification.left the union hall following the second meeting, hetold the union negotiators, Joseph Cain. the businessmanager, and John Erickson. an International repre-sentative, that if the Union contended that Respon-dent was bound by the NECA-negotiated agreement,he (Jurado) could create a new company and operateit as an open shop.'Thereafter, on or about November 28 and 29, Jura-do met with the employees then working at Respon-dent's Morris Bridge Water Plant, Hooker's Point,and Gannon Plant jobsites.4Jurado read a list of newterms and conditions of employment which he statedwould be put in effect on December .The new termsand conditions announced by Jurado provided, interalia, a wage scale of $5.50 to $10.20 per hour.' theexact rate to be determined by Respondent alonebased on its assessment of the employee's skill andabilities: a company hospitalization plan rather thanthe union plan: no pension plan or "other similarfringe benefits as are presently provided under thecontract with Local 915"; no vacation fund pay-ments; no paid 'showup" time: no "travel" time: aset rate apprentice scale: and a provision that whenan employee worked over 50 miles from Tampa Re-spondent would "work out with him the proper man-ner for room and board." Upon completion of read-ing the new terms and conditions of employmentJurado told his employees, in effect, that they couldwork under the new terms and conditions or leave.?Two of the alleged discriminatees immediately in-formed Jurado that they could not accept the newterms and departed their jobsites, with the balancefollowing suit on December 5. On December 30 Re-spondent signed a new letter of assent designatingNECA as its bargaining agent and automaticallymaking it party to the new NECA-Union collective-bargaining agreement. Immediately thereafter themajority of the alleged discriminatees returned to Re-spondent's employ.' In agreeing with the Administrative L.aw Judge', finding hat this state-merit did not violate Sec 8(a I ) of the Act. we note that no employees werepresent at the time the statement was uttered, and there s no evidence thatany employee was aware that it was made4 The record does not indicate whether Respondent had employees, work-ing at an) other johsites'The 1976 77 collective-bargaining agreement provided a wage rate oftS10.20 per hour However, the nion had agreed with NlE('A that menmberemployers could reduce the wage rate for certain work to $7 per hourI Employee James Canella. employed at Respondent's Gannon Plant job-site, testified that Jurado handed the employees a copy of the new terms andconditions and then told them that f they wanted to work after December Iunder those conditions they could. and if they did not want to they couldleave. Employee Victor Moore. working at the Morris Bridge water Plantjobsite, similarly testified hat Jurado told the employees at that jobsite that"these would he the new conditions we'd work under if we worked firhim." and to tell the shop superintendent if the conditions were not accept-able Jurado's testimony, as well as that of the other employee witnesses, w"asin substantial accord.243 NLRB No. 47239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on the foregoing, the Administrative LawJudge found that Respondent violated Section 8(a)(5)and (I) by unilaterally altering existing terms andconditions of employment before impasse wasreached and by engaging in individual bargainingwith its employees in derogation of the Union's statusas exclusive bargaining representative. However, theAdministrative Law Judge further found that the al-leged discriminatees were not constructively dis-charged in violation of Section 8(a)(3) and (1), appar-ently because their membership or standing in theUnion would not have been in peril had they re-mained on their jobs under the new conditions of em-ployment. In distinguishing Superior Sprinkler. Inc..227 NLRB 204 (1976); Dust-Tex Service. Inc., 214NLRB 398 (1974): Barwise Sheet Metal Co., In(.. 199NLRB 372 (1972); and Johnson Electric Company.Inc.. et al., 196 NLRB 637 (1972), the AdministrativeLaw Judge stated that in each of those cases the em-ployers' unilateral action required the employees toabandon or lose their union membership, a situationunlike that presented in the instant case. We do notagree that such a situation is a prerequisite to ourfinding that employees have been constructively dis-charged. or that the cases cited by the AdministrativeLaw Judge stand for that proposition. While it is truethat the employer action in Johnson Electric and Bar-wise Sheet Metal required the employees to abandonor lose their union membership, neither of those casesconsidered that fact as a sine qua non of a constructivedischarge finding. In Dust-Tex Service we expresslyfound that imposing unilaterally established terms ofemployment at a time when the employer was obli-gated to retain the existing conditions is "no less un-lawful than conditioning employment upon abandon-ment of the Union."7Moreover, in Superior Sprinklerthe Administrative Law Judge specifically found that"Superior was unconcerned as to whether or not itssprinkler fitters continued their membership in theUnion,"8and that there was no evidence that the em-ployees would have been subject to union disciplinehad they continued working for Superior under thenew, unilaterally imposed terms and conditions ofemployment.We find that the holdings in Superior Sprinkler andDust-Tex Service are dispositive of the issues pre-sented in this proceeding. As stated in Superior Sprin-kler, supra at 210:[The employer] unlawfully refused to bargainwith the Union and thus ... offered its employ-ees the choice of accepting the employer's unlaw-ful repudiation of its statutory bargaining obliga-tions and working under unlawfully imposed7 Dut-Tex Service. Inc. supra at 406.'Superior Sprinkler, Inc.. supra at 210.conditions of employment or quitting their em-ployment. Thus, the employees' continued em-ployment would be conditioned upon their aban-donment of rights guaranteed them under theAct, that is, the right to bargain collectivelythrough representatives of their own choosing.Forcing employees to make such a choice;namely, to work under illegally imposed condi-tions or to quit their employment "discouragesunion membership almost as effectively as actualdischarge." Accordingly, I ... find that the Com-pany constructively discharged ...and therebyviolated Section 8(a)( I) and (3) of the Act.'In accordance with the foregoing, we find that em-ployees Manuel Fernandez, Jr., Victor Moore, Den-nis Field. John Rivera, Richard Moon, Donald Shaf-fer, Jr., Relious Sims, Tony Scaglione, JamesCannella, Frederick Bosserman. George Holmes,Warren Schrecengost, Joseph Dempsey III, Jesus Al-varez, Anthony Diaz, Rene Rego, Robert Whitley,and Kendal Stallings were, as alleged in the com-plaint, constructively discharged by Respondent inviolation of Section 8(a)(3) and (1) of the Act.Having found that Respondent violated Section8(a)(3) and ( I ) of the Act by constructively discharg-ing the above-named employees, we shall order Re-spondent to offer them immediate and full reinstate-ment to their former jobs or, if such jobs no longerexist, to substantially equivalent positions withoutprejudice to their seniority or other rights and privi-leges previously enjoyed and make them whole forany loss of earnings they may have suffered by pay-ment to them of sums equal to the amount they nor-mally would have earned as wages from the dates ofthe discriminatory discharges to the date-f Respon-dent's offer of reinstatement, less interim net earnings.Backpay shall be computed in accordance with theformula set forth in F. 1W'. Woolworth Company, 90NLRB 289 (1950), with interest as prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).0ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, ElectricMachinery Company, Tampa, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:9Id., quoting Blue Cab Company and Village Cab (Compan. 156 NLRB489. 491 (1965).' See, generall, Isis Plumbing & Heating Co. 138 NLRB 716 (1962). Therecord reveals that a majority of the discriminatees returned to work afterDecember 30 when Respondent executed a new letter of assent. As the iden-tity of these individuals is not known, we leave to the compliance stage ofthis proceeding the determination of the amounts owed each discriminatee.240 EI.E(C'RIC MACHINERY CO.1. Insert the following as paragraph l(a) and re-letter the subsequent paragraphs accordingly:"(a) Discouraging membership in InternationalBrotherhood of Electrical Workers. Local Union No.915, AFL-CIO, or any other labor organization, byconstructively discharging its employees through theimposition of illegal conditions of employment, or hbotherwise discriminating against any of its employeesin regard to hire, tenure of employment, or otherterms or conditions of their employment."2. Insert the following as paragraph 2(a) and re-letter the subsequent paragraph accordingly:"(a) Offer Manuel Fernandez, Jr., Victor Moore,Dennis Field. John Rivera, Richard Moon, DonaldShaffer, Jr., Relious Sims. Tony Scaglione, JamesCannella, Frederick Bosserman, George Holmes,Warren Schrecengost, Joseph Dempsey ill. Jesus Al-varez, Anthony Diaz. Rene Rego. Robert Whitlev.and Kendle Stallings immediate and full reinstate-ment to their former jobs or, in the event those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority and other rightsand privileges previously enjoyed, and make themwhole for any loss of earnings they may have suf-fered, with interest, by reason of the unlawful dis-crimination against them in the manner set forth inthe Board's Decision."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPIOYEESPOSrED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize collectivelyTo form, join, or support unionsTo bargain in a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity.WE WILL. NOT discourage membership in Inter-national Brotherhood of Electrical Workers, Lo-cal Union No. 915, AFL-CIO, or any other la-bor organization, by constructively dischargingemployees through the imposition of illegal con-ditions of employment, or by otherwise discrimi-nating against any of our employees.WE WILL. NOI unilaterally announce andthereafter change existing wages, fringe benefits,and other conditions of employment of bargain-ing unit employees during negotiations beforeimpasse is reached.WE WiL.L. Nor bargain individually with em-ployees to cause them to accept reductions inwages, fringe benefits. or other conditions of em-ployment which have not been agreed to by theUnion.WtE wi. Not in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights under the Act.WE l WIl. ofler to reinstate Manuel Fernandez.Jr., Victor Moore, Dennis Field, John Rivera.Richard Moon. Donald Shaffer, Jr.. ReliousSims. Tony Scaglione. James Cannella, Freder-ick Bosserman. George Holmes, Warren Schren-cengost. Joseph Dempsey III, Jesus Alvarez. An-thony Diaz, Rene Rego. Robert Whitley, andKendle Stallings to their former jobs. or. if thosejobs no longer exist. to substantially equivalentpositions, without prejudice to their seniority orother rights and privileges previously enjoyed.and wE wuii. make them whole for any loss ofpay suffered as a result of being discriminatorildischarged, with interest.EI.E('IRI( MACHINERY COMPANYDECISIONSIAIEMI-NI (01F lI1 CASI:DONALD R. HOLLIEY. Administrative Law Judge: Uponcharges filed in Cases 12 ('A 7972 and 12 CA 8037 byInternational Brotherhot)d of Electrical Workers, LocalUnion No. 915. AFL CIO (herein called the Union). theRegional Director for Region 12 issued, on March 2. 1978.an Order consolidating cases, amended complaint. and no-tice of hearing alleging that Electric Machinery Company(herein called Respondent) engaged in conduct violative ofSection 8(a)( I). (3), and (5) of the National Labor RelationsAct, as amended (herein called the Act), during the monthsof November and December 1977. Respondent filed atimely answer to the amended complaint denying it hadviolated the Act as alleged.The case was heard in Tampa. Florida, on June 8. 1978.All parties appeared and were afforded full opportunity toparticipate and to introduce and meet material evidence.Counsel for the General Counsel and Respondent filedpost-hearing briefs which have been carefully considered.Upon the entire record, the briefs, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACII. JURISI)I(I iO)NThe amended complaint alleges, the answer admits, and Ifind, that Respondent. a Florida corporation. maintains an241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice and place of business in Tampa. Florida. where it isengaged in the construction industry as an electrical con-tractor. During the 12-month period preceding issuance of'the amended complaint Respondent purchased and re-ceived at its various construction jobsites located through-out the State of Florida goods and materials valued in ex-cess of $50,000 which were shipped to said jobsites frompoints located outside the State of Florida. Upon these ad-mitted facts, I find that Respondent is. and has been at alltimes material, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. HtE IABO)R ORG;ANIZAII()NIt was admitted and I find that the Union is a labororganization within the meaning of the Act.III. THE AI.LIEGED UNFAIR LABOR PRA(II('ESA. Contentions of the PartiesStated generally, the General Counsel contends in thiscase that Respondent engaged in multiple violations of theAct after lawfully withdrawing from an employer associ-ation by unilaterally changing its employees wages, hours,and working conditions before impasse was reached in indi-vidual bargaining with the Union.Respondent's basic defense is that the Union never actu-ally engaged in individual bargaining although it was le-gally obligated to do so, and that Respondent's alterationsof the wages, hours, and working conditions of employeeswas lawful as legal impasse had been reached when it effec-tuated proposed changes after contract expiration.B. Facts'For a number of years prior to 1977 Respondent wasrepresented in bargaining with the Union by National Elec-trical Contractors Association (herein called NECA), towhom it had given authority to bargain in its behalf. OnJune 30, 1977, Respondent revoked NECA's authority tobargain on its behalf, and on August 30 it gave the Uniontimely notice that it was terminating the subsisting NECA-Union contract which was to expire November 30, 1977.The Union reacted to the above-described Respondentactions by informing Respondent and NECA that it con-cluded that neither the revocation of bargaining authoritynor the attempted contract termination was properly ac-complished. The Union indicated that it expected Respon-dent to comply with the subsisting agreement even after ithad expired.2Between August 30 and November 17 the Union engagedin negotiations with NECA. and in early November theparties reached agreement on the terms for a new contractto replace the existing agreement which was to expire onI All dales are 1977 unless otherwise indicated.2 See G.C. Exh. 2. Art. .sec. 2(c) provides: "The existing provisions of theagreement shall remain in full force and effect until a conclusion is reachedin the matter of proposed changes."November 30.? The contract contained a "most favored na-tions" clause which provides:The Union agrees that if during the life of this agree-ment it grants to any other Employer in the ElectricalContracting Industry. any better terms or conditionsthan those set forth in this agreement, such betterterms or conditions shall be made available to the Em-ployer under this agreement and the Union shall im-mediately notify the Employer of' any such conces-sions.During his testimony, the Union's business manager.Joseph Cain, indicated that the above-quoted clause hadnot presented a problem during the I I years the Union hasdealt with NECA because the Union has not executed anyindividual contracts with electrical contractors during thatperiod.Jaime Jurado. Respondent's president, testified that hehad numerous conversations with Business Manager Cainconcerning the poor competitive position of union electricalcontractors in the Tampa, Florida, area during the summerand fall of 1977. The record reveals that the Union hadrecognized the problem by agreeing with NEC'A that itsemployer members could reduce the wage scale for journey-men electricians performing certain work from $10.20 to$7.00 (plus fringes) per hour until January 31. 1978.As of November 17 the Union had taken no action tocommence individual bargaining with Respondent despitethe fact that Respondent's attorneys had invited such bar-gaining by letter to the Union dated September 16. Conse-quently. on November 17, Respondent sent to the Union aletter (G.C. Exh. 3). which states:Dear Mr. Cain:On September 16, 1977, we had our attorneys writeyou with respect to the notice of termination previ-ously sent to you. In that letter, we offered to discussour position with you. You have not notified us as towhether or not your union desires to bargain with usindividually with respect to the wages, hours andworking conditions of our employees.We wish to make the following offer to you with re-spect to a contract that we would be willing to enterinto. We would be willing to enter into a contract thatcontained the following basic terms and conditions:I. A wage scale of $5.50 to $10.20 per hour. Thewages to be paid to employees will be determined bythe Company on an individual basis based on the com-pany's assessment of the individual's skills and abili-ties.2. The company will provide a company paid forhospitalization plan.3. There will be no pension or other similar fringebenefits as are presently provided under the contractwith Local 915.4. There will be no vacation fund payment, how-ever, employees will receive one week's paid vacation3The only monetary change was a 10-cent and/or I'2-percent increase inthe health and welfare contributions required by the contract.242 ELECTRIC MACHINERY COafter I year's work and two week's paid vacation after2 year's work.5. As in the past, there will be no paid holidays.6. There will be no paid showup time.7. There will be no travel time.8. When an employee is working over 50 miles fromTampa, the company will work out with him theproper manner for room and board.9. A set rate apprentice scale which, at fixed rates.will be established.Please advise if these terms and conditions are accept-able to you. If they are not, please contact us immedi-ately to discuss them further. We do wish to advisethat the NECA agreement. as it is presently consti-tuted, is not acceptable to us.In the event that we have not heard from you or in theevent that your union does not make a meaningful of-fer on or before November 30, 1977. it is our intent toput these wages and working conditions into effect onDecember I, 1977.Very truly yours,ELECTRIC MACHINERY COMPANYUpon receipt of Respondent's proposals the Unionscheduled a meeting at the union hall for November 22.Attending the meeting were Jurado for Respondent andCain and John Erickson (International representative) forthe Union. At the meeting Jurado revised his wage proposalby indicating that he would guarantee some overtime workto electricians working for $5.50 per hour. The Unionmerely indicated that it would take Respondent's proposals,other than the hospitalization proposal, under consider-ation. The Union rejected Respondent's hospitalizationproposal and counterproposed the existing contractualplan. Cain testified that he indicated to Jurado during themeeting that he felt Jurado could cost out his wage pro-posal and discover that it was almost equal to the existing$7.00 per hour agreement that NECA and Union had pre-viously agreed upon and were using. At the conclusion ofthe meeting Erickson accepted Jurado's invitation to visitRespondent's office where he could discuss competitive bid-ding with Respondent's estimator. Erickson went directly toRespondent's facility following the meeting, and after dis-cussing the situation with the estimator he commented toJurado that he agreed some changes were necessary to per-mit Respondent to become more competitive.Jurado testified that he understood from discussion onNovember 22 that he was to prepare some written docu-ment which would indicate that Respondent agreed to bebound by the expiring NECA-Union agreement during ne-gotiations. Consequently, he had his attorneys prepare adocument entitled "Memorandum of Agreement" beforethe next bargaining session scheduled for November 28.The document, which is in the record as General CounselExhibit 4, states:THIS MEMORANDUM OF AGREEMENT is en-tered into this --- day of November, 1977, by andbetween The International Brotherhood of ElectricalWorkers (herein "International"). I.ocal Union 915,International Brotherhood of Electrical Workers(herein "Local") and Electric Machinery Co. (herein"Company").1. The parties acknowledge that the agreement be-tween the Local Union and the Florida West CoastChapter N.E.C.A. is of no force or effect with regard tothe Company and that as of November 30, 1977. theCompany is no longer hound by that agreement.2. The Company. of its own volition and withoutany requirement that it do so, will continue to paywages and provide terms and conditions of employ-ment identical to those provided b the contract for aperiod of thirty (30) days from November 30. 1977.3. The Company takes this action for the purpose ofattempting to reach a new agreement with the Localand the International. The parties agree that such ac-tion does not constitute an extension of the expiredagreement referred to in Paragraph One of this Memo-randum nor does this action itself constitute a newcontract between the parties. The Company's actionsdo not obligate it or the Union to enter into a newagreement.4. Both the International and the Local acknowl-edge and agree that the action of the Company is takenin an effort to secure concessions from the Unionwhich will allow the Company to become competitive,on a state wide basis, with companies who employnonunion labor. The Company is willing to continueproviding union wages and terms and conditions ofemployment only because the Local and InternationalUnions have stated a willingness to help the Companybecome competitive on a state wide basis.The foregoing constitute the entire understanding ofthe parties and there are no other valid or bindingagreements besides those contained herein.At some unstated time shortly after the November 22negotiation session the Union met with Respondent's em-ployees to discuss negotiations. At the meeting Cain readRespondent's proposals to the employees. The memberswere informed that they should remain on the job duringnegotiations, and Cain indicated that even though thatmight involve working without a contract he felt that theNECA-Union contract was still binding upon Respondent,and the members would not be fined or subjected to uniondiscipline for remaining on the job.On November 28 Jurado appeared at the union hall withthe above-described document which he handed to Cain atthe outset of the meeting. Cain read the document andstated he would not sign it. Jurado became angry whenCain refused to sign his document and threatened to walkout. From a composite of the testimonies of the three wit-nesses who described the meeting (Jurado, Cain, and Erick-son), it appears that Cain informed Jurado he would notsign the document because he felt that Respondent wascontractually obligated to abide by the expiring contractwhile negotiations continued. It further appears that Juradoresponded by stating something to the effect that if the243 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion contended his Company was bound by the NECA-Union contract, he would create a new company and oper-ate open shop. During the approximately 30-minute dura-tion of the meeting Jurado attempted to induce Cain to signthe memorandum of' understanding by indicating that hewould be willing to agree for 6 months at 30-day intervalsto abide by the terms of the expiring contract while negotia-tions continued if he was convinced that the Union wasattempting in good faith to reach agreement on terms whichwould make Respondent more competitive. The meetingended with Jurado informing Cain and Erickson that hewas going to take his proposals to the men and attempt topersuade them to work under such conditions. As Juradoleft the meeting Erickson asked him to leave the memoran-dum of agreement, stating that they would consider it fur-ther.The General Counsel called five employee witnesses toshow what occurred between November 28 and December5. Victor Moore testified that in late November on a Mon-day or Tuesday [November 28 or 29], Jurado met with theemployees working at the Morris Bridge Water Plant job-site and brought out a list of new working conditions whichthey had all previously seen. He read the list and asked theemployees to tell Lawrence, the shop superintendent, by thenext day if they could not accept the conditions. Mooreidentified the employees working on the jobsite at that timeas Manual Fernandez, Dennis Field, Frank Leto, an ap-prentice named Ricky, and himself. He indicated that heand Field told Jurado that they could not accept the newconditions, and that they intended to quit that day.' Mooreindicated during his testimony that another employee onthe jobsite left at a later time, but he failed to indicatewhether it was Fernandez, Leto, or the apprentice Ricky.Robert Whitley, an electrician who had worked for Re-spondent since 1969, testified on direct examination that hewas in Jurado's office in October 1977, and that Juradothen "expressed his feelings about what he was going to dowas go open shop."5Whitley testified that Jurado came to ajobsite where he was working alone 2 or 3 days before thecontract expired, showed him a letter indicating that theterms described therein would be in effect after November30, and told him that he should let the superintendent knowwhat he was going to do.6Whitley chose to continue work-ing until Monday, December 5. While he had been in-structed by the Union to remain on the job, he testified thathe decided to leave on Monday morning because he did notfeel it was right to work under the new terms and condi-tions.Kendal Stallings,7who was working at Respondent'sHooker's Point jobsite in late November, testified that Jura-do visited that job in late November and told the employees4 Moore testified that he worked until quitting time on the day in question.5On cross-examination Whitley testified that during the office discussionJurado told him that he was having trouble negotiating the contract withLocal 915, and there was a chance he might not be able to work out acontract with them. He indicated that he gathered from the discussion thatJurado might be going open shop.6While Whitley erroneously testified that the letter indicated a pay scaleof $10.25 to $5.80, it is clear, and I find, he was shown G.C. Exh. 3.7 Incorrectly spelled Kendle Stallings in the amended complaint.what they would be paid after November 30. Stallings testi-fied that in addition to himself, Dempsey, Alvarez, Rego,and Diaz were working on the Hooker's Point jobsite whenJurado visited it. He indicated that they all worked at thesite until Monday, December 5, when they left the jobsite atthe same time. Stallings testified that he decided to leavethe job because his understanding was that the terms of thecontract were supposed to stay in effect until an agreementwas made "between the Union and the contractors" and hedid not want to work taking a wage cut, mainly in fringebenefits.Joseph E. Dempsey Ill, an electrician who was alsoworking on the Hooker's Point jobsite in late November,clarified Stalling's testimony by indicating that Jurado letthem know what the new terms would be after November30 by handing them a letter and explaining it would takeeffect December I. Dempsey indicated that he left the jobon Monday. December 5, because he did not want to take acut in pay or benefits.8The General Cousel's last employee witness was JamesCannella. This employee indicated that he was working atRespondent's Gannon Plant with around 10 other employ-ees in late November when Jurado came to the job andgave each a letter indicating "if we wanted to work after thefirst with this information that we could. If we didn't, wecould leave." Asked to identify the employees on the jobwhen Jurado spoke to them, Cannella recalled that in addi-tion to himself, Tony Scaglione,5Johnny Riveria.'0RichardMoon, George Holmes, Fred Bosserman, Dale Stricken-gosh," and Don Schaeffer'2were on the job. Cannello testi-fied that he continued to work for Respondent until Mon-day, December 5, at which time he left the job withoutnotifying anyone from the Company he was leaving be-cause he did not know what his pay or working conditionswere going to be.3On December 30 Respondent signed a new letter of as-sent designating NECA as its bargaining agent. Such actionautomatically made it a party to the new NECA-Unioncollective-bargaining agreement. Immediately thereafter.most if not all of the alleged discriminatees named in theamended complaint were hired and/or reinstated.C. IssuesSummarized, the amended complaint alleges that Re-spondent violated Section 8(aX)(1), (3), and (5) of the Act by:1. Threatening to perform bargaining unit work with anonunion company on November 28.' Dempsey indicated that the employees discussed the situation with theirunion steward on December 5 but claimed that the steward, who left the jobwith them, did not tell them to leave the job.9 Correctly spelled Scaglione in the amended complaint.10 Correctly spelled Rivera in the amended complaint.11The amended complaint names one Warren Schrecengost as an allegeddiscriminatee, but the name Dale Strickengosh does not appear therein (p. 6,pars. 12 and 13).u Correctly spelled Donald Shaffer, Jr., in the amended complaint.m Without naming the employees, Cannella testified that other employeesalso left the Hooker's Point job on Monday, December 5. In its brief. Re-spondent admits that 10 employees working at Gannon Station on Decem-ber 5 left the job within 30 minutes after they reported.244 ELECTRIC MACHINERY CO.2. Bargaining directly with employees concerning theirwages, hours, and working conditions during the last weekof November.3. Informing employees on November 29 and 30 that itwas going to place its last offer to the Union in effect andinforming them they could turn in their time if they did notagree with such conditions of employment.4. Unilaterally changing the wages, hours, and workingconditions of employees on December I by terminatingpayment into the Union's pension fund, vacation fund, andhealth and welfare fund and discontinuing payment ofshowup and travel time.5. Constructively discharging the employees named inparagraphs 10 and 12 of the amended complaint during theperiod November 30 to December 5, 1977.IV. ANALYSIS AND CONCIUSIONSA. The Alleged 8(a)(5) ViolationsI. The appropriate unit and majority statusParagraph 5 of the amended complaint was amended atthe hearing to allege:All journeymen and apprentices, and electrical wire-men employed by Respondent on jobsites located inthe Counties of Hillsborough, Polk, Hardee and High-land, Florida, pursuant to the agreement described inparagraph 7(c) of the [amended] complaint, excludingall other employees, guards and supervisors as definedin the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act.Respondent admits and I find that the bargaining unit de-scribed above constitutes a unit appropriate for bargainingwithin the meaning of Section 9(b) of the Act.The parties stipulated that Respondent's employees whowere performing work within the above-described unit dur-ing November 1977, had worked for Respondent for morethan I year, and that each of them was a member of theUnion. It is thus not disputed and I find that the Unionrepresented a majority of employees in the unit found to beappropriate at all times material in this case.2. The unilateral changesRespondent attempts to justify the unilateral alterationof its employees' wages, fringe benefits, and other condi-tions of employment by claiming that a condition tanta-mount to an impasse existed throughout the last 6 monthsof 1977. Its basic contention is that I should find that theUnion was never prepared to negotiate with it in good faithbecause the Union steadfastly stated that it had never effec-tively withdrawn NECA's authority to bargain for it. Itssubsidiary arguments are: 1. The fact that the Union hadbargained and signed agreements only with NECA for I Iyears supports an inference that the Union did not intendto negotiate with it. 2. The presence of the "most favorednations" clause in the NECA contract(s) supports an infer-ence that the Union bargained from a fixed position. 3. AsCain failed to deny that the parties agreed on November 22to extend the contract for 30-day periods so long as Juradofelt that the Union was earnestly attempting to help solveRespondent's competitive problems. I should find that suchprocedure was agreed upon at the first bargaining session.While Respondent's arguments are somewhat persuasive. Inevertheless am compelled to conclude that it violated Sec-tion 8(at) 1 ) and (5) of the Act as alleged when it announcedand subsequently placed into effect the changes in its em-ployees' wages, fringe benefits, and working conditions de-scribed in Jurado's November 17 letter to the Union.While it is true that Cain contended from September Ithrough at least December 12. 1977." that Respondent hadnot properly revoked NECA's authority to bargain for it,the record nevertheless reveals that Cain responded toJurado's November 17 request for individual negotiationsby meeting with him on November 22 and 28. Significantly.although the Union and NECA had concluded their new1977 78 contract before the parties herein met, the Uniondid not take the position on November 22 or 28 that indi-vidual negotiations were unnecessary because a new con-tract with NECA had already been concluded. In this vein,I note that the Union's position at the November 28 sessionwas that Respondent was obligated to abide by the expiringcontract's terms in the event that the parties failed to reachagreement before that contract expired." In sum, I con-clude that I cannot attach that degree of significance re-quested by Respondent to the Union's assertion that Re-spondent did not properly withdraw NECA's authority tobargain in its behalf. At best, the Union negotiated underprotest. I find it was legally entitled to lodge the protest solong as it bargained in gxod faith with Respondent.Respondent's remaining arguments are not particularlypersuasive. Thus, while the record does reveal that theUnion has contracted only with NECA for I I years, it failsto reveal that any electrical contractor who was not a mem-ber of NEC'A requested individual bargaining during thatperiod. Consequently. the Union's failure to enter agree-ments with nonassociation members for I I years provesnothing. With regard to the presence of language in theNECA contract which indicates that the Union is obligatedto pass on to NECA members any more favorable contractterms which may be extended to others. Cain testified thathe was seeking during negotiations -ith Respondent morefavorable terms which could be placed in a contract and besubmitted to the International for approval. I do not doubtthe sincerity of his testimony. Finally. I do not agree withRespondent's contention that Cain, in effect, agreed on No-vember 22 to the conditions set forth in the memorandumof agreement which Jurado presented to the Union at theoutset of the November 28 meeting. While there may havebeen some general discussion at the November 22 meetingconcerning the conditions under which negotiations wouldbe conducted, I find that there was no concrete agreementon anything during that meeting.'4 See Resp. Exhs. 1, 2. 4. and 5I' This psitlon was valid See (arrrigh! Hard'are (. 229 NLRB 781.782. fn 12 (1977)245 DIECISIONS OF NATIONAL LABOR RELATIONS BOARDIn suni, for the reasons set lorth I find that no bargainingimpasse existed on November 28 when Respondent an-nounced to it., employees that it intended to place thechanges described in General Counsel Exhibit 3 in effect onDecember I. 1977. It follows and I find that Respondentviolated Section 8(a)(I) and (5} as alleged by announcingand placing in effect the unilateral changes described inGeneral Counsel Exhibit 3. 1 find, in addition, that by urg-ing its employees to work under such conditions that Re-spondent engaged in individual bargaining with its employ-ees in violation of Section 8(a)( 1) and (5) of the Act. See('ar.t'right tlardware Co., 229 NLRB at 783.3. The alleged threat to go nonunionThere remains for discussion the General Counsel's con-tention that Respondent violated Section 8(a)(1) and (5) bythreatening on November 28 to perform unit work with anonunion company. The General Counsel sought to provethe allegation through Cain's testimony which was to theeffect that he resisted signing Respondent's memorandumof agreement at the November 28 meeting by stating thathe felt Jurado had an agreement, and that he should con-tinue with it. According to Cain, Jurado replied that even ifit were proven that he was bound by the NECA-Unionagreement, he could open another company and go non-union. It is clear and I find that by making the remarkattributed to him, Jurado was not threatening to immedi-ately create a nonunion company to perform work thenbeing performed by unit employees. Moreover, I note thatunionized employers can, if they follow appropriate proce-dures, create so-called "double-breasted" operations law-fully. I find that the General Counsel has failed to prove theallegation and recommend that it be dismissed.B. The Alleged 8(a)(l) and (3) ViolationsThe General Counsel contends that Respondent con-structively discharged all its union electricians by unilater-ally altering their wages, fringe benefits, and other workingconditions as discussed above. Respondent's contention, asrevealed by its answer to the amended complaint and itsbrief, is that the employees named in the amended com-plaint quit or went on strike.At the outset, I observe that the General Counsel's the-ory was that the alleged constructive discharge of the em-ployees named in paragraphs 10 and 12 of the amendedcomplaint violated Section 8(a)(3) and (1) of the Act. Para-graph 14 of the amended complaint states:By the acts described above in paragraphs 10, 11, 12and 13 above, and by each of said acts, Respondentdid discriminate in regard to hire and tenure or condi-tions of employment of its employees, thereby discour-aging membership in a labor organization, and Re-spondent did thereby engage in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of theAct.In his brief! the General Counsel cites Royal Crown BottlingCo., 188 NL.RB 352 (1971). and Hoerner Waldorf'Corp. 227NILRB 612 (1977). in support of the principle that "[tJheBoard has long held that conditioning employment onrelinguishing a right protected by the Act is a constructivedischarge." Inspection of the Royal Crown and Hoernercases reveals that they are cases involving discharges whichwere found to independently violate Section 8(a)( ) of theAct. The complaint in this case alleges no such violation,and the General Counsel first advances such a theory in hisbrief. I find that it would be inappropriate for me to con-sider a General Counsel contention that by discharging theemployees named in the complaint Respondent indepen-dently violated Section 8(a)(I) of the Act.'"Turning to the issue litigated in this proceeding, Section8(a)(3) of' the Act provides that it shall be an unfair laborpractice for an employer "by discrimination in regard tohire or tenure of employment or any term or condition ofemployment to encourage or discourage membership in anylabor organization."As I view the facts in the instant case, the General Coun-sel has failed to show that Respondent altered the wages.fringe benefits, and other conditions of employment of itsemployees "to encourage or discourage [their] membershipin any labor organization." A brief' review of the pertinentrecord facts reveals the basis for my conclusion. The Gen-eral Counsel's employee witnesses uniformly supported thetestimony given by Cain regarding the meeting be held atthe union hall with Respondent's employees at some unspe-cified time between November 22 and 28. That testimonywas to the effect that Cain read Jurado's November 17 let-ter to the members, indicated that no agreement had beenreached, informed the members that they should remain onthe job when the contract expired, and informed the mem-bers that they would not be fined or disciplined becausethey) continued to work. Subsequent to the described meet-ing Respondent announced that it was going to put thechanges listed in the letter in question into effect on Decem-ber I. Employee Moore who decided to quit on November29 rather than work under the new conditions, testified thathis decision to quit was personal and had nothing to dowith the Union. Similarly, employee Whitley. who left thejob on Monday, December 5, testified that he had been toldby the Union to stay on the job but decided to leave be-cause of his personal convictions. Likewise, employees Stal-lings and Dempsey, who also left their jobs on Monday,December 5, indicated that their decisions were personaland had nothing to do with the Union. Finally, the lastemployee witness to testify, James Cannella, indicated thathe personally decided to leave the job on December 5 be-6 See Glasgow Industries, Inc., 210 NLRB 121 (1974), and Chandler Mo-tors, Inc., 236 NLRB 1565 (1978), which are partially in point. Although thelegality of the termination of the alleged discriminatees was the only realissue in this case (remaining issues being moot as a new contractual relation-ship exists), this conduct was not alleged to constitute independent violationof Sec. 8(aXI) in the complaint or amended complaint. Respondent couldand probably would have conducted its defense differently if independentviolation of Sec. 8(aXI) had been alleged. In the circumstances, the 8(aXl)issue was not fully litigated.246 ELECTRIC MACHINERY CO.cause he did not know what his pay or conditions weregoing to be.Patently, the facts summarized above reveal that Respon-dent's employees were aware, from the date of the Union'smeeting with them. that they could continue to work forRespondent after November 30 without being fined or dis-ciplined by the Union. Indeed, Cain and the employees in-dicated that the Union had instructed them to stay on thejob. Consequently. when they left the job on November 29(Moore and Field) and on December 5 (the remainder),respectively, they did not take such action because theirmembership or standing in the Union was in peril. Instead,they admittedly left simply because they did not want towork for the remuneration Respondent offered. In the cir-cumstances described, I find that Respondent did not, byreducing the wages and benefits of its employees and re-questing that they work under such reducted circumstances.encourage or discourage their membership in the Unionwithin the meaning of Section 8(a)(3) of the Act.'Accord-ingly, I recommend that paragraphs 10 through 15 of theamended complaint be dismissed.V. THE FFE('I OF tiei UNFAIR L.ABOR PRA( I('ES UPONCOMM ER('EThe activities of Respondent set forth in section II1,above, occurring in connection with the operations of Re-spondent described in section 1. above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.VI. 'Ile REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(l ) and (5) of the Act. I shall recommend that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.CON('. USIONS OF LAW1. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof the Act.3. The bargaining unit described below constitutes a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All journeymen and apprentices. and electrical wire-men employed by Respondent on jobsites located in? In support of his contention that the facts in this case reveal that Re-spondent violated Sec. 8(aX3) of the Act by constructively discharging theemployees named in the amended complaint. the General Counsel citesJohnson Electric Compaun. Inc., and William A Johnson and Albert MThompson d/ba Johnson Electric 'ornpani, 196 NLRB 637, enfd. 472 F.2d161 (6th Cir 1973): Barwise Sheet Metal (o, Inc., etar l. 199 NLRB 372(1972): Du.rt-Ter Serice, Inc., 214 NLRB 398 (1974;: and Superiopr Sprin-kler, Inc., 227 NLRB 204 (1976). The cited cases are distinguishable, as itwas concluded in each o them that the nilateral emplo)er action requiredthe employees to abandon and/or lose their membership in their union.the Counties of Hillsborough. Polk, Hardee and High-land, Florida. pursuant to the agreement described inparagraph 7(c) of the amended] complaint, excludingall other employees, guards and supervisors as definedin the Act.4. At all material times herein the UInion represented amajority of employees in the appropriate unit and has beenthe exclusive representative of said employees for the pur-pose of collective bargaining within the meaning of Section9(a) of the Act.5. By unilaterally announcing and thereafter changingthe existing wages. fringe benefits, and other conditions ofunit employees during negotiations and before impasse wasreached, Respondent violated Section 8(a)( I) and (5 of theAct.6. By attempting, on November 28 and 29. 1977. to colln-vince its employees that they should accept reductions wages, fringe benefits. and other conditions of employ mentwhich had not been agreed to b the U.'nion, Respondentengaged in individual bargaining with its eplosces iTnderogation of the Union's status and thereb. iolated Sec-tion 8(a)( I) and (5) of the Act.7. The aforesaid unfair labor practices are unfair labhorpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.8. Except as specifically found herein above. Respondenthas not violated the Act.Upon the foregoing findings of fact. conclusions of law.,the entire record in this proceeding. and pursuant to theprovisions of Section 10(c) of the Act. I herebN issue thefollowing recommended:ORDFR)tThe Respondent. Electric MachinerN Compan. Tampa,Florida. its officers, agents, successors, and assigns. shall:1. Cease and desist from:(a) Unilaterally announcing and changing the existingwages, fringe benefits, and other conditions of employmentof unit employees during negotiations before impasse isreached.(b) Bargaining individually with employees to caisethem to accept reductions in wages, fringe benefits, or otherconditions of employment which have not been agreed toby the Union.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsunder the Act.2. Take the following affirmative action:(a) Post at its Tampa. Florida, facility copies of the at-tached notice marked "Appendix."9 Copies of said notice,on forms provided by the Regional Director for Region 12.18 In the event no exceptions are filed as provided by Sec. 102.46 theRules and Regulations of the National Labsir Relations Board. the iltdingsconclusions, and recommended Order herein shall. as provided in Sec 112 4Sof the Rules and Regulations. be adopted b the Board and become t,findings, conclusions. and Order, and ll objections thereto shall be deemrledwaived fr all purposes.,9 In the event that this Order is enforced bs a Judgmenl of a :illcdStates court ol appeals. the words in the notice reading "Posted hb Order rthe National I.abor Relations Board" shall read "Posted Pursuant to a Jli,ment of the I:nited States ('ourl it. Appeals E nforcing in Order o1 the N.,Atinal abor Relations Board "247 248 DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter being duly signed by Respondent. shall he posted by it insure that said notices are not altered. defaced. or coveredimmediately upon receipt thereof, and be maintained for 60 bh any other material.consecutive days thereafter, in conspicuous places, includ- (b) Notify the Regional Director for Region 12, in writ-ing all places where notices to employees are customarily ing, within 20 days from the date of this Order, what stepsposted. Reasonable steps shall be taken by Respondent to have been taken to comply herewith.